Title: James Warren to Abigail Adams, 27 September 1775
From: Warren, James
To: Adams, Abigail


     
      Dear Madam
      Watertown Sepr. 27th: 1775
     
     I Received yours last Evening. Att the same time that I feel a Joy on the happy recovery of yourself and Family, I feel a Tender Simpathy, and Concern with you on the Continuation of your Anxiety and Affliction by the Illness of your Mother. I hope you will soon be relieved by her recovery. I Intended before this to have had the pleasure of going to Plymo. and makeing at least a short Visit to Mrs. Warren and Family, and should not have failed Calling on you as I went along. I cant Express the Mortifications I feel on the repeated disappointments I have met with. I have been detained here three weeks Expecting every minute the remainder of the money to be sent from Philadelphia. The delay is unaccountable to every one here. We are all Agreed that there is some Wickedness at the Bottom, but know not where. It is suspected to be in one of the Treasurer’s whose Principles I am told would not recommend him to the place he holds. I
      know of no Conveyance at present to Philadelphia but by the Post who goes Tomorrow. Will Endeavour to Acquaint you of any I may meet with. The two Letters I received from you for Mr. Adams, I Inclosed in my own and sent by Mr. Willing. His postponeing his Journey from one day to another for a Week was the Occasion, of both of them going by the same Conveyance. I presume they are delivered before this. We have a remarkable Dearth of News. Nothing but what you see in the Paper Except the safe arrival of our Troops at Kennebeck. Not A word from Philadelphia. I hope very soon to have a Letter from your worthy Partner, who I dare say with me regrets those Circumstances that oblige us to a Seperation from the very worthy objects of our Esteem and Affection. I will forward the Letter you send by the first Opportunity. I am Madam with the greatest regard Your Friend & Humble Servt.,
     
      J. Warren
     
    